July29,   19s2   -,

Hon. Henry Schlichtlng, Jr., N.D., Secretary
Texas State Board of Naturopathic Examiners
2201 West Texas Avenue
Midland, Texas              Opinion No. V-1486
                            Re: Authority of the Texas
                                State Board of Naturo-
                                pathic Examiners to limit
                                the period of time within
                                which applications for
                                licenses under the "grand-
                                father clause" wi\llbe
Dear Sir:                       accepted.
                                                  '.\
          Your request for an opinion of this office '1.
relates to Section 12 of Article 4590d,,V.C.S. (the    \
Naturopathic Act of Texas). You are particularly de- 'j,
sirous of determining If the State Board of Naturo-
pathic Examiners has authority, by motion, to limit
the time In which an applicant could-apply for license
under Section 12 of that act. You make further inquiry
whether the Board has authority to reject applications
subsequent to the claslng date set by the Board.
          Section 12 of Article 4590d, V.C.S.,'which IS
commonly referred to as the ~"grandfatherclause' of the
Naturopathic Act, is as follows:
          'Any naturopathic physician who has
     been practicing naturopathy in this State
     for three (3) years next preceding the pas-
     sage of this Act and when membership was
     not fraudulently obtained, shall be grant-
     ed a license under the provisions of this
     Act, provided however, that any naturopathic
     physician having resided In Texas three (3)
     years and having practiced naturopathy for
     one (1) year in Texas next preceding the pas-
     sage of this Act will not be required to
     have a certificate of proficiency Prom the
     Minimum StandardsBoard as a prerequisite
     for obtaining such naturopathic license;
     naturopathic physicians in practice In this
Hon. Henry Schlichting, Jr., page 2 (v-1486)


   State for more than one (1) year, but less
   than three (3) years, shall be examined in
   theory, philosophy, pathology, practice,
   symptomatology, and diagnosis, peculiar to
   naturopathy; all naturopathic physicians
   who have been in practice in this State for
   less than one (1) year shall be required to
   take examinations as provided In Section 8
   hereof."
          An examination of the above statute reflects
that a practicing naturopath meeting the prerequisites
would be granted a license under the "grandfather clause."
This Is a privilege given by statute,~and there is no
limitation as to the time element relating to the is-
suance of the same.
          Since there is no limitation as to the time
in which an applicant may apply for license under the
"grandfather clause" of the Naturopathic Act, and since
the Board Is not authorized to adopt rules inconsistent
with the statutory requirement, Margolin v. State, 151
Tex.,Crim. 132, 205 S.W.2d 775 (1947); Williams v. State,
146 Tex. Crlm. 430, 176 S.W.2d 177 (1943) It is our
opinion that an applicant is entitled to i license under
the "grandfather clause" at any time he sees Pit to
qualify. This oplnlon,.however, is predicated upon the
assumption that the applicant meets all the prerequisites
contained in Section 12. We assume that compliance with
Section 5 will limit the number of applicants for licenses
under Sectio,n12, since.~thosepersons without licenses
may not practice in Texas.
                                       .
                          SUMMARY
          The Legislature has not authorized the
     State,Board of Naturopathic Examiners to
     limit the time In which an applicant may apply
     for a license under Sec. 12, Art. 4590d, V.C.S.
     (the "grandfather clause").
                           Yours very truly,
APPROVED:                    PRICE DANIEL
                           Attorney General
J. C. Davis, Jr.
County Affairs Division
E. Jacobson                BY
Reviewinn Assistant
                                Assistant      -
Charles D. Mathews
First Assistant